         Case 1:17-cv-02006-ELH Document 55 Filed 08/08/19 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

   JUDICIAL WATCH, Inc.
               Plaintiff,

               v.                                                Civil Action No. ELH-17-2006

   LINDA LAMONE, et al.
               Defendants.

                                            ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, it is this 8th day of

August, 2019, by the United States District Court for the District of Maryland, ORDERED:

   1) Plaintiff’s motion for summary judgment (ECF 43) is GRANTED in part and DENIED in

       part:

           a. The motion is granted as to plaintiff’s request for production of a voter list for

               Montgomery County that includes fields indicating name, home address, most

               recent voter activity, and active or inactive status; and

           b. The motion is denied as to plaintiff’s request for production of a voter list for

               Montgomery County that includes a field indicating date of birth;

   2) Defendants’ cross-motion for summary judgment (ECF 49) is DENIED; and

   3) By August 22, 2019, the parties shall submit, preferably jointly, a proposed schedule

       regarding briefing as to the issue of access to dates of birth of Montgomery County voters.

                                                                    /s/
                                                             Ellen Lipton Hollander
                                                             United States District Judge
